DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,168,729. Although the claims at issue are not identical, they are not patentably distinct from each other because as interpreted in light of the specification, one of ordinary skill in the art would recognize the claims are drawn to the same invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 995,468 to Kenney.
Kenney ‘468 teaches limitations for a “fastener assembly” – as shown and described, 
    PNG
    media_image1.png
    479
    846
    media_image1.png
    Greyscale
”comprising: a first nut” – F, “having interior threads extending from a first end” – g, “and terminating in an intermediate end wall” – as shown between threads of left and right sides, “a narrowed diameter aperture extending from said end wall toward a second end of said first nut” – the narrowed opening of the end wall, “34Docket No.: 15SIZE10004IA120899.7a screw” – A, “having a first shaft exhibiting a first exterior thread pattern” – as shown, “rotationally inter-engaging with said interior threads of said nut when installed through said first end” – as shown, “said screw further including a second reduced diameter and counter-threaded shaft integrally extending beyond an end of said first exterior thread pattern of said shaft” – c, “and so that, upon initial threaded installation of said screw through said first end of said first nut, an end most portion of said second shaft extending beyond said second end of said first nut” – although functionally recited, reference discloses the arrangement regardless, “and a second nut” – I, “exhibiting interior threads mating with said counter-threads of said second reduced diameter shaft” – as shown, “so that, upon installation of said second nut, loosening of said screw relative to said first and second nuts is avoided owing to the counter-threaded orientation of said first and second shafts” – although functionally recited, reference discloses the arrangement regardless.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 995,468 to Kenney. 
As regards claim 16, although Kenney ‘468 discloses the first shaft extending through a first layer of a first component for clamping fixation thereto, the reference does not explicitly disclose “further including first and second layers having aligning apertures through which said first shaft extends during installation, and further comprising said layers adapted to being compressed between said first end of said first nut and an enlarged head of said screw”.  It would have been obvious to one of ordinary skill in the art to provide the arrangement of bolt and nuts of Kenney ‘468 for clamping fixation with two components having general clamped dimension of the one component illustrated in order to securely attach a first and second component as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement. 
As regards claim 17, although Kenney ‘468 discloses the first nut F to have a polygonal cross sectional shape, the reference does not explicitly teach “each of said first and second nuts and said enlarged head of said screw further comprising a polygonal cross sectional shape compressing against opposite edge surfaces of said layers adjoining the aligning apertures”. It would have been obvious to one of ordinary skill in the art to provide bolthead and nuts of Kenney ‘468 with polygonal cross section shapes in order to provide for positive engagement with suitable tools such as wrenches as is well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement. 
As regards claim 18, although Kenney ‘468 inherently discloses the bolt and nuts to be comprised of material having generally fixed geometry shape as shown, the reference does not explicitly teach “said first and second nuts and said screw each further comprising a rigid material not limited to a steel, heavy-duty nylon or other metal or polymeric composite”. It would have been obvious to one of ordinary skill in the art to provide bolthead and nuts of Kenney ‘468 from a generally rigid material including any of the listed alternatives as is well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 6,125,526 discloses a similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677